Name: Council Regulation (EEC) No 1137/88 of 29 March 1988 amending Regulation (EEC) No 797/85 on improving the efficiency of agricultural structures
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy
 Date Published: nan

 29 . 4. 88 Official Journal of the European Communities No L 108/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1137/88 of 29 March 1988 amending Regulation (EEC) No 797/85 on improving the efficiency of agricul tural structures HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas the problems which led to the laying down, in Article 2 ( 1 ) (d) of Regulation (EEC) No 797/85 (2) as last amended by Regulation (EEC) No 1094/88 (3), of a temporary waiver, as regards requirements concerning accounts, have still not been solved ; whereas the possibility of extending that waiver should be maintained ; Whereas, following the joint declaration made by the European Parliament, the Council and the Commission on 15 June 1987 as regards policy on agricultural structures recognizing the importance of family structures in agriculture, the Member States should be authorized to concentrate application of certain measures on family holdings ; Whereas Article 3 (4) of Regulation (EEC) No 797/85 provides for a review before 1 January 1988 of the specific conditions governing the granting of aid to investments in pig production ; whereas the objectives of the reform of the common agricultural policy require limitation of aid to investments the purpose of which is to increase such production ; Whereas the situation on the Member States' capital markets, in particular as regards interest rates charged, has not changed since early 1985 and therefore still justifies an increase in investment aid in the Member States referred to in Article 4 (2) of Regulation (EEC) No 797/85, Article 1 Regulation (EEC) No 797/85 is hereby amended as follows : 1 . The second subparagraph of Article 2 ( 1 ) (d) shall be replaced by the following : 'However, in the less-favoured areas determined in accordance with Articles 2 and 3 of Directive 75/268/EEC, the Kingdom of Spain, the Hellenic Republic and the Italian Republic, as regards the Mezzogiorno including the islands, and the Portuguese Republic, as regards its entire territory, shall be authorized to accept improvement plans submitted during the first four years of the duration of this measure and, in the case of Spain and Portugal, submitted during the first three years following the entry into force of the provisions implementing, in these two Member States, the measures provided for in Title I, by holdings which do not satisfy the condition laid down in this point, provided that the volume of work on the holding does not require more than the equivalent of one man-work unit (MWU) and that projected investments do not exceed 25 000 ECU.' 2. The following subparagraph shall be added to Article 2 (2): 'Member States may restrict the aid system referred to in paragraph 1 to agricultural holdings which have a family character.' 3 . Article 3 (4) shal be replaced by the following : '4. Except where decisions subsequently taken pursuant to paragraph 2 provide otherwise, the aid provided for in paragraph 1 granted for investments relating to the pig production sector the effect of which is to increase production capacity shall be restricted, as regards requests submitted before 1 January 1987, to investments serving to reach 500 (') OJ No C 94, 11 . 4. 1988 . Ã  OJ No L 93, 30. 3 . 1985, p . 1 . (3 OJ No L 106, 27. 4. 1988, p . 28 . No L 108/2 Official Journal of the European Communities 29 . 4 . 88 of aid in respect of such an investment shall be subject to the condition that, upon completion of the plan , at least the equivalent of 35 % of the quantity of feed consumed by pigs can be produced on the holding.' 4 . The last subparagraph of Article 4 (2) shall be replaced by the following : 'However, until 31 December 1989, the value of the maximum aid referred to in the second subparagraph shall be increased by 10 % of the amount of the investments in Spain , Greece, Ireland, Italy and Portugal for investments shown in the improvement plans submitted by that date.' places for fattening pigs per holding, and as regards requests submitted between 1 January 1987 and 31 March 1988, to investments serving to reach 400 places. As regards applications submitted after 31 March 1988 and before 1 January 1991 , the number of pig places that may be achieved and be eligible for the aid referred to in paragraph 1 shall be 300 places per holding. In addition, the granting of aid shall be subject to the condition that the total number of pig places after realization of the investment does not exceed 800 places per holding. The place required by one breeding sow shall be deemed to correspond to 6,5 fattening pig places. The Council,, acting on a proposal from the Commission by a qualified majority, shall not later than 31 December 1990 adopt the arrangements applicable to requests made as from 1 January 1991 . If the Council has not taken a decision by that date, the granting of investment aid having the effect of increasing pig production capacity shall be suspended. Furthermore, where an improvement plan provides for investment in the pig production sector, the granting Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1988 . For the Council The President I. KIECHLE